DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for identifying a next message as arranged in an order in the set of messages;
means determining an iterative threshold value for the next message based, at least in part, on a remaining portion of a processing time budget associated with the set of messages, and a relative position of the next message within the order; and
means for attempting to decode the next message using an iterative process limited by the iterative threshold value in claim 21 and means for determining the iterative threshold value for the next message based further on at least one characteristic of a communication channel over which the next message was received by the receiving device in claim 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 11, 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 8,738,860 B1) in view of Dacosta (US 2006/0059411 A1).
Regarding claims 1, 11, 21 and 31, Griffin discloses a method for use at a receiving device in processing a set of messages (see Figure 56, classification system 940 can be a receiving device; see also Figure 57, capturing incoming packet), the method comprising: identifying a next message as arranged in an order in the set of messages (see Figure 56, Reorder Queue 970, column 102 lines 32-41, column 103 lines 18-24, packets are placed in the order queue; messages are identified with the header of the incoming packets); determining an iterative threshold value for the next message based (see Figure 57, column 103 lines 25-49, packet size and overhead determine the next packet or message processing budget and order in the queue and iteration threshold value, cycle budget of each packet is calculated, cycle budget counter is decremented when packets are classified, processing time budget is maintained and a threshold can be a limit not exceeding the budget), at least in part, on a remaining portion of a processing time budget associated with the set of messages (see Figure 57, column 103 lines 25-49, non-zero value indicates that the budget has not exceeded), and a relative position of the next message within the order (see Figure .

Claims 2-3, 12-13, 22-23 and 32-33  are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Dacosta as applied to claims 1, 11, 21 and 31 above, and further in view of Oh et al. (US 2013/0107791 A1, hereinafter “Oh”).
Regarding claims 2, 12, 22 and 32, Griffin and Dacosta disclose all the subject matter but fails to mention further comprising: determining the iterative threshold value for the next message based further on at least one characteristic of a communication channel over which the next message was received by the receiving device. However, Oh from the same field of endeavor discloses further comprising: determining the iterative threshold value for the next message based further on at least one characteristic of a communication channel over which the next message was received by the receiving device (see para. 0134). Thus, it would have been obvious to one 
Regarding claims 3, 13, 23 and 33, Griffin and Dacosta disclose all the subject matter but fails to mention wherein the at least one characteristic of the communication channel corresponds to a Doppler characteristic, or a delay spread characteristic, or a signal to interference ratio characteristic, or a signal to noise ratio characteristic, or some combination thereof. However, Oh from a similar field of endeavor discloses wherein the at least one characteristic of the communication channel corresponds to a Doppler characteristic, or a delay spread characteristic, or a signal to interference ratio characteristic, or a signal to noise ratio characteristic, or some combination thereof (see para. 0134). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Oh channel characteristics into Griffin and Dacosta packet processing scheme. The method can be implemented in a network device. The motivation of doing this is to process packets efficiently.

Claims 4, 14, 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Dacosta and Oh as applied to claims 1, 11, 21 and 31 above, and further in view of Hariharan et al. (US 2011/0206147 A1, hereinafter “Hariharan”).
Regarding claims 4, 14, 24 and 34, Griffin, Oh and Dacosta disclose all the subject matter but fails to mention wherein the at least one characteristic of . 

Claims 5, 15, 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Dacosta as applied to claims 1, 11, 21 and 31 above, and further in view of Baghel et al. (US 2017/0099624 A1, hereinafter “Baghel”).
Regarding claims 5, 15, 25 and 35, Griffin and Dacosta disclose all the subject matter but fails to mention wherein: at least one of the two or more messages comprises a vehicle to vehicle (V2V) safety message, or the receiving device comprises a user equipment (UE), or both. However, Baghel from a similar field of endeavor disclose wherein: at least one of the two or more messages comprises a vehicle to vehicle (V2V) safety message, or the receiving device comprises a user equipment (UE), or both (see para. 0067 and 0070). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Baghel V2V safety messages into Griffin and Dacosta packet processing .

Claims 6-10, 16-20 , 26-30 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Dacosta as applied to claims 1, 11, 21 and 31 above, and further in view of SADEK (US 2015/0296384 A1).
Regarding claims 6, 16, 26 and 36, Griffin and Dacosta disclose all the subject matter but fails to mention wherein the iterative threshold value is applied as a weighting factor in determining the iterative threshold value. However, SADEK from a similar field of endeavor discloses wherein the iterative threshold value is applied as a weighting factor in determining the iterative threshold value (see para. 0098). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include SADEK weight factor scheme into Griffin and Dacosta packet classification and processing scheme. The method can be implemented in network device. The motivation of doing this is to increase spectral efficiency and capacity of the system (see para. 0005).
Regarding claims 7, 17, 27 and 37, Griffin discloses wherein the iterative threshold value for the next message is equal to a*T/(N-k+l)/z, wherein the sequential order is represented as messages numbered 1 through N with N being an integer greater than 1 (see Figure 56, column 103 lines 18-24, packets are read out of the order queue), k represents the next message as numbered by the sequential order with k being an integer (see Figure 35, column 72 lines 47-57, sequential order of packets with bucket ID), T represents the processing time budget (see Figure 57, column 103 lines 
Regarding claims 8, 18, 28 and 38, Griffin and Dacosta disclose all the subject matter but fails to mention wherein the weighting factor, a, is based, at least in part, on at least one characteristic of a communication channel over which the message k was received by the receiving device, or a sequence number corresponding to the next message within the sequential order, or a both. However, SADEK from a similar field of endeavor discloses wherein the weighting factor, a, is based, at least in part, on at least one characteristic of a communication channel over which the message k was received by the receiving device, or a sequence number corresponding to the next message within the sequential order, or a both (see para. 0098, RSSI is the channel characteristic). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include SADEK weight 
Regarding claims 9, 19, 29 and 39, Griffin and Dacosta disclose all the subject matter but fails to mention wherein the weighting factor, a, for a message number 1 is greater than the weighting factor, a, for a message number N. However, SADEK from a similar field of endeavor discloses wherein the weighting factor, a, for a message number 1 is greater than the weighting factor, a, for a message number N (see para. 0098, different weighting factors). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include SADEK weight factor scheme into Griffin and Dacosta packet classification and processing scheme. The method can be implemented in network device. The motivation of doing this is to increase spectral efficiency and capacity of the system (see para. 0005).
Regarding claims 10, 20, 30 and 40, Griffin and Dacosta disclose all the subject matter but fails to mention wherein the weighting factor, a, for a message number N is greater than the weighting factor, a, for a message number 1. However, SADEK from a similar field of endeavor discloses wherein the weighting factor, a, for a message number N is greater than the weighting factor, a, for a message number 1 (see para. 0098, different weighting factors). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include SADEK weight factor scheme into Griffin and Dacosta packet classification and processing scheme. The method can be implemented in network device. The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463